DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Willis’937 (US 2009/0190937), and further in view of Gibson’002 (US 6,131,002).
     With respect to claim 1, Willis’937 teaches a device [regarding to the printer shown in Fig.1] comprising: 
     a user interface device (Fig.1, item 10); 
     a processor [the printer shown in Fig.1 is inherent disclosed with at least a processor to enable it to perform its functions]; and 

    determine whether a toner in the image forming apparatus is required to be refilled (paragraph 34), 
     provide the user interface device with a user interface corresponding to the determined status of the at least one consumable (paragraph 34).
     Willis’937 does not teach determine a status of at least one consumable used in an image formation operation using a test pattern when the toner is required to be refilled.
     Gibson’002 teaches determine a status of at least one consumable used in an image formation operation using a test pattern when the toner is required to be refilled (Fig.6, steps s600-S1000).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Willis’937 according to the teaching of Gibson’002 to determine if the toner is low by using the test patches because this will allow the remaining amount of the toner to be detected more effectively.
     With respect to claim 2, which further limits claim 1, Willis’937 does not teach wherein the processor further executes the instructions to: obtain a test pattern formed on a photoconductor or an intermediate transfer belt by using an image sensor or obtain a test pattern output on a printing paper by scanning or capturing an image, and 
     Gibson’002 teaches wherein the processor further executes the instructions to: obtain a test pattern formed on a photoconductor (Fig.6, step S600) or an intermediate transfer belt by using an image sensor or obtain a test pattern output on a printing paper by scanning or capturing an image, and estimate a usage life of at least one consumable used in the image formation operation based on the obtained test pattern (Fig.6, steps S700-S900).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Willis’937 according to the teaching of Gibson’002 to determine if the toner is low by using the test patches because this will allow the remaining amount of the toner to be detected more effectively.
     With respect to claim 7, which further limits claim 1, Willis’937 teaches wherein the device comprises an image forming apparatus or a user device capable of communicating with the image forming apparatus [regarding to the system shown in Fig.3].
     With respect to claims 8, 9 and 14, they are methods claim that claims how the device of claims 1, 2 and 7 to refill toner cartridge.  Claims 8, 9 and 14 are obvious in view of Willis’937 and Gibson’002 because the claimed combination operates at the same manner as described in the rejected claims 1, 2 and 7. In addition, the reference has disclosed a device to refill toner cartridge, the process (method) to refill toner 
     With respect to claim 15, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 15 claims how the device of claim 1 to refill toner cartridge.  Claim 15 is obvious in view of Willis’937 and Gibson’002 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Willis’937 (US 2009/0190937), Gibson’002 (US 6,131,002) and further in view of Kawai’424 (US 2012/0027424).
     With respect to claim 3, which further limits claim 2, the combination of Willis’937 and Gibson’002 teaches wherein the processor further executes the instructions to provide a screen for ordering a toner refill cartridge to the user interface device when an estimated result satisfies a first condition or to provide a screen for ordering a consumable whose usage life is estimated to be less than a certain amount to the user interface device when an estimated result satisfies a second condition.  
     Kawai’424 teaches wherein the processor further executes the instructions to provide a screen for ordering a toner refill cartridge to the user interface device when an estimated result satisfies a first condition or to provide a screen for ordering a consumable whose usage life is estimated to be less than a certain amount to the user interface device when an estimated result satisfies a second condition (paragraph 148)

     With respect to claim 10, it is a method claim that claims how the device of claim 3 to refill toner cartridge.  Claim 10 is obvious in view of Willis’937, Gibson’002 and Kawai’424 because the claimed combination operates at the same manner as described in the rejected claim 3. In addition, the reference has disclosed a device to refill toner cartridge, the process (method) to refill toner cartridge is inherent disclosed to be performed by a processor in the device when the device performs the operation to refill toner cartridge.
Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Willis’937 (US 2009/0190937), Gibson’002 (US 6,131,002), Kawai’424 (US 2012/0027424) and further in view of Otake’705 (US 2016/0062705).
     With respect to claim 4, which further limits claim 3, the combination of Willis’937, Gibson’002 and Kawai’424 does not teach wherein the processor further executes the instructions to perform an image optimization process for the image formationWO 2020/096641PCT/US2019/029127 17operation when a user does not order the toner refill cartridge or the consumable on the screen for ordering the toner refill cartridge or the screen for ordering the consumable.  
     Otake’705 teaches using the toner-saving option to reduce the amount of toner to be consumed (paragraph 4B).

     With respect to claim 5, which further limits claim 4, the combination of Willis’937, Gibson’002 and Kawai’424 does not teach wherein the processor further executes the instructions to: determine an image adjustment value for the image formation operation using the test pattern or a new test pattern, and apply the determined image adjustment value to an image forming apparatus to perform the image optimization process.  
     Otake’705 teaches wherein the processor further executes the instructions to: determine an image adjustment value for the image formation operation using the test pattern or a new test pattern (Fig.4B, item 421), and apply the determined image adjustment value to an image forming apparatus to perform the image optimization process [when the “OK” button is being activated, the adjustment value is considered being applied to the image forming apparatus to perform the image optimization process (Fig.4B).].

     With respect to claims 11 and 12, they are methods claim that claims how the device of claims 4 and 5 to refill toner cartridge.  Claims 11 and 12 are obvious in view of Willis’937, Gibson’002, Kawai’424 and Otake’705 because the claimed combination operates at the same manner as described in the rejected claims 4 and 5. In addition, the reference has disclosed a device to refill toner cartridge, the process (method) to refill toner cartridge is inherent disclosed to be performed by a processor in the device when the device performs the operation to refill toner cartridge.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Willis’937 (US 2009/0190937), Gibson’002 (US 6,131,002) and further in view of Horri’173 (US 2002/0043173).
     With respect to claim 6, which further limits claim 1, Willis’937 teaches wherein the processor further executes the instructions to: determine whether a remaining amount 
     The combination of Willis’937 and Gibson’002 does not teach determine whether a request of executing a diagnosis on a status of at least one consumable is received from a user. 
     Horri’173 teaches determine whether a request of executing a diagnosis on a status of at least one consumable is received from a user (paragraph 115).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Willis’937 and Gibson’002 according to the teaching of Horri’173 to include a self-diagnosis module to determine the amount of the remaining toner because this will allow the printer to be used more effectively.
     With respect to claim 13, it is a method claim that claims how the device of claim 6 to refill toner cartridge.  Claim 13 is obvious in view of Willis’937, Gibson’002, Kawai’424 and Horri’173 because the claimed combination operates at the same manner as described in the rejected claim 6. In addition, the reference has disclosed a device to refill toner cartridge, the process (method) to refill toner cartridge is inherent disclosed to be performed by a processor in the device when the device performs the operation to refill toner cartridge.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674